Title: To John Adams from John Laurens, 28 April 1781
From: Laurens, John
To: Adams, John



Sir
Paris April 28. 1781

I have the honor of transmitting to your Excellency copies of a representation made to me by Commodore Gillon on the subject of the frigate South Carolina—and a memorandum of articles settled and agreed upon between us. My motives for engaging in this business are That the excellence of the conveyance enables me to transmit immediately a part of the Specie destined for the United States, which would otherwise have been the object of a future and uncertain epoch. That the greatest part of her present Cargo consists in articles which I am directed to forward to America on Continental account. That She will have a considerable vacancy for an additional Cargo of the same kind. That the said Cargo can be obtained immediately in Holland—and That the arrival of a Ship of her force and peculiar good qualities on the American Coast will be a very valuable acquisition. With respect to the State of South Carolina, there is a prospect of considerable benefit to her, from having her Ship at sea in condition to profit by cruising—and She will have her share in the advantages that will result to the general interest, in common with the other Members of the Union.
Mr. J. de Neufville has engaged to provide and ship the additional Cargo, on Continental account, agreeable to an Invoice delivered him, by the 20th. of May on the most reasonable terms. The confidence placed in him by Your Excellency was my only inducement for accepting the offer of his services on this occasion.
It appeared to me adviseable both for the sake of authenticity—and in order that a controul should be placed in the most respectable hands—to trouble your Excellency with drawing the bills for the payment of the new purchases and the Cargo already on board—the former to be made payable to Mr. Neufville & Co. at six months sight—and not to be drawn until the whole of the supplies are embarked, and the proper invoices and vouchers are delivered to Your Excellency. The latter to be made payable to Commodore Gillon at six months sight, and to be drawn upon his application—the whole to be addressed to our Minister plenipotentiary at this Court.
I expect to obtain two millions of livres to arrive in Holland in time to be transmitted by the South Carolina. Two millions more will be sent in the frigate destined to reconduct me, which I hope will sail in all the next month. Five millions will be procured at Vera-Cruz or the Havannah to be conveyed by a frigate to be detached for that service from the french W. Indies. This is the distribution of pecuniary succours for the present moment. The epochs are to be fixed as near as possible for farther transmissions. Captn. Jackson, Aide de Camp to General Lincoln, An Officer of merit, intelligence, and activity, has at my request and from zeal for the service undertaken the journey to Holland in order to accelerate as much as possible the whole of this business. I entreat your Excellency’s advice to this Gentleman—and it is with the confidence inspired by your distinguished public services that I sollicit your protection and assistance as far as may be required, in a matter the success of which is so essential to the interests of the United States.
I should have had the honor of introducing myself to Your Excellency and announcing the objects of my mission by Mr. Dana, but unluckily for me he left Paris at a moment when I was closely occupied at Versailles. I have much to regret that my short stay in Europe will deprive me of an opportunity of cultivating a particular acquaintance with your Excellency, whose public and private character have inspired me with so much veneration. It will in some degree console me if your Excellency will render me in any way useful to you in America—and favor me with your particular commands for that Country.
I have the honor to be with the most profound respect Your Excellencys most obedient and most humble servt.

John Laurens

